IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


HIDDEN CREEK, L.P., CROSS               :   No. 962 MAL 2015
                                        :
                    Petitioner          :
                                        :   Cross Petition for Allowance of Appeal
                                        :   from the Order of the Commonwealth
            v.                          :   Court
                                        :
                                        :
LOWER SALFORD TOWNSHIP                  :
AUTHORITY,                              :
                                        :
                    Respondent          :


                                    ORDER



PER CURIAM

      AND NOW, this 23rd day of March, 2016, the Cross Petition for Allowance of

Appeal is DENIED.